Citation Nr: 0523022	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  03-15 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for status post partial 
colectomy for colon cancer, claimed as secondary to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1968.

The instant appeal arose from a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Boston, Massachusetts, which denied a claim for 
service connection for status post partial colectomy for 
colon cancer.

The veteran appeared at a personal hearing before the 
undersigned Veterans Law Judge sitting at Boston, 
Massachusetts, in May 2005.


FINDING OF FACT

The evidence of record is in relative equipoise as to whether 
the veteran's status post partial colectomy for colon cancer 
is related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the veteran is 
status post partial colectomy for colon cancer which was 
incurred as a result of his active duty.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  As the Board of Veterans' Appeals 
(Board) is providing a full grant of the benefit sought in 
this appeal, it concludes that remand for compliance with the 
VCAA is not warranted because any failure to comply with VCAA 
requirements in this case would not be prejudicial to the 
appellant.  Likewise, as the claim is being granted in full, 
a remand is not warranted for initial RO consideration of 
additional evidence submitted by the veteran in June 2005.  

The appellant contends, in substance, that he developed colon 
cancer as a result of exposure to asbestos in service, or, 
alternately, as a result of exposure to herbicides in 
service.  As the Board is basing the grant of this claim on 
the veteran's asbestos exposure in service, there is no need 
to address his contentions with regard to herbicide exposure.

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service personnel records, his written statements, and VA and 
private treatment records.  The undersigned has also relied 
on his recollections of the veteran's testimony and demeanor 
during the May 2005 hearing.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002). 

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (CAVC or Court) observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations.  McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular has been subsumed verbatim 
as § 7.21 of VA Manual ADMIN21 (M21-1).

Significantly, VA Manual ADMIN21 notes that "[a]sbestos 
fiber masses have a tendency to break easily into tiny dust 
particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.   . . .  Asbestos fibers may 
also produce . . . cancers of the gastrointestinal tract."  
VA Manual ADMIN21, Part 6, § 7.21(a)(1).  With regard to 
occupational exposure, it was noted that "[s]ome of the 
major occupations involving exposure to asbestos include . . 
. work in shipyards, insulation work, . . . carpentry and 
construction, . . . military equipment, etc."  VA Manual 
ADMIN21, Part 6, § 7.21(b)(1).

Further, it is noted that "[h]igh exposure to asbestos and a 
high prevalence of disease have been noted in insulation and 
shipyard workers.  This is significant considering that, 
during World War II, several million people employed in U.S. 
shipyards and U.S. Navy veterans were exposed to chrysotile 
products as well as amosite and crocidolite since these 
varieties of African asbestos were used extensively in 
military ship construction.  Many of these people have only 
recently come to medical attention because the latent period 
varies from 10 to 45 or more years between first exposure and 
development of disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease)."  VA Manual ADMIN21, 
Part 6, § 7.21(b)(2).  

During his May 2005 hearing, the veteran testified that he 
served on the U.S.S. Currituck (AV-47), a sea plane tender, 
and that his initial duties on board consisted primarily of 
working in the hull of the ship, scraping and painting.  He 
also testified that while the ship was docked in Cam Ranh 
Bay, South Vietnam, he was exposed to dust and debris when 
the ship came under attack several times and was damaged.  
Finally the veteran reported that he was present when the 
ship was decommissioned in 1967 and that prior to the 
decommissioning he and his fellow seamen worked on the ship, 
scraping the hull and removing "everything . . . that they 
could."

The veteran's service personnel records reveal that he served 
on the U.S.S. Currituck from December 1965 until October 31, 
1967.  The VA has previously acknowledged that from October 
1967 to August 1968 the veteran served aboard the U.S.S. 
Ranger, a ship that was awarded 13 battle stars for service 
in Vietnam.

Thus, the evidence of record shows that the veteran served on 
board several naval vessels during the Vietnam War.  When 
viewed in the light most favorable to the veteran, the Board 
finds that this evidence objectively corroborates his claims 
of having been exposed to asbestos.  Resolving any doubt in 
favor of the veteran, the Board finds that the veteran was 
exposed to asbestos in service.

Further, private and VA treatment records reveal that the 
veteran was diagnosed with colon cancer in 1998.  His 
treatment included a partial colectomy in December 1998 and 
chemotherapy for several months in 1999.  In addition, the 
medical evidence shows that it is at least as likely as not 
that the veteran's colon cancer and current residuals are the 
result of his asbestos exposure in service.

In this regard, there are three pertinent medical opinions of 
record which note a positive relationship between the 
veteran's asbestos exposure in service and his colon cancer.  
His private, primary care physician, W. Wikander, M.C., 
opined that he had been treating the veteran for 14 years and 
that "[a]s there is no family history of [colon] cancer, 
there is a probability that the asbestos that he was exposed 
to during his service aboard the USS Currituck is a 
contributing factor."  His oncologist, M. Anamur, M.D., 
stated that "asbestos exposure is more likely than not to 
have caused this cancer of the gastrointestinal tract."  
Finally, his gastroenterologist, J.H. Reichheld, M.D., noted 
that the veteran had served aboard the U.S.S. Currituck and 
had been exposed to asbestos.  He stated that "it is clear 
to me that he had synchronous colonic cancers, which is not 
common, and this increases the likelihood, seemingly make it 
more likely than not, that his GI cancers were due to 
asbestos exposure as asbestos related diseases do include 
cancers of the gastrointestinal tract."  The Board notes 
that a November 2002 VA examination report was silent as to 
the etiology of the veteran's colon cancer.

Thus, the evidence of record shows that the veteran has been 
diagnosed with colon cancer, and that colon cancer has been 
attributed to his asbestos exposure in service.  Resolving 
any doubt in favor of the veteran, the Board finds that 
service connection for status post partial colectomy for 
colon cancer is warranted.


ORDER

The claim for service connection for status post partial 
colectomy for colon cancer is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


